Hardin, P. J.
I concur in that part of the opinion of Merwin, J., which points out the error in refusing the offer by the plaintiff to show by the witness Ramsdell that the settlement of the judgment against Silas Graves was made upon the voluntary offer of the holder of the judgment previously made, and by reason of that error I think a new trial should be granted. The questions of fact involved in the case are very important, and the evidence of Ramsdell is vital upon the principal and pivotal question.
Because the principal question of fact has been once passed upon by a trial judge, a new trial before a jury upon issues settled would, perhaps, be more satisfactory. These views lead me to concur in the result and join Merwin, J., favoring a reversal of the judgment now before us.
The judgment should be reversed on the exceptions and a new trial ordered, with costs to abide the event.
Martin, J.—I concur in result on ground stated in memorandum of Hardin, P. J.